                            Case 19-11626-KG                      Doc 156            Filed 08/05/19               Page 1 of 25



                                                           UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al.(1)                                                                                                 Case No. 19-11626 (KG)
                Debtors                                                                                                                      Jointly Administered

                                                         INITIAL MONTHLY OPERATING REPORT
                          File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation.
Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession."
Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.

                                                                                                                   Document                  Explanation
REQUIRED DOCUMENTS                                                                                                 Attached                   Attached
12-Month Cash Flow Projection (Form IR-1)                                                                          Exhibit A                  Exhibit A
Certificates of Insurance:
   Workers Compensation                                                                                             Exhibit B
   Property                                                                                                         Exhibit B
   General Liability                                                                                                Exhibit B
   Vehicle                                                                                                          Exhibit B
   Other: Various - see attached                                                                                    Exhibit B
   Identify areas of self-insurance w/liability caps
Evidence of Debtor in Possession Bank Accounts
  Tax Escrow Account                                                                                                  NA
  General Operating Account                                                                                         Exhibit C
  Money Market Account pursuant to Local Rule 4001-3. Refer to                                                        NA
  http://www.deb.uscourts.gov/
  Other:_________________________________
Retainers Paid (Form IR-2)                                                                                          Exhibit D


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
are true and correct to the best of my knowledge and belief.


___________________________________                                                                         8/5/2019
Rachel Celiberti                                                                                            Date
Chief Financial Officer



Notes:
(1) The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: PES Holdings, LLC (8157);
North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC
(0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’ service address is: 1735
Market Street, Philadelphia, Pennsylvania 19103.
                           Case 19-11626-KG                      Doc 156           Filed 08/05/19               Page 2 of 25



                                                    UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al.(1)                                                                                               Case No. 19-11626 (KG)
                Debtors                                                                                                                    Jointly Administered

                                                                          Exhibit A

                                                      Cash Flow Projections with Explanation

The Debtors did not prepare a 12-month cash flow in accordance with Form IR-1, however per the Order Authorizing the Debtors to Obtain Postpetition
Financing and Use Cash Collateral dated July 23, 2019 (docket no. 85) the Debtors prepared financial projections and a budget. The Debtors provide the
financial projections and budget, as detailed on the next page, in lieu of Form IR-1
Case
Case 19-11626-KG
     19-11626-KG Doc
                 Doc 156
                     85-3 Filed
                           Filed08/05/19
                                 07/23/19 Page
                                           Page32ofof25
                                                      4
Case
Case 19-11626-KG
     19-11626-KG Doc
                 Doc 156
                     85-3 Filed
                           Filed08/05/19
                                 07/23/19 Page
                                           Page43ofof25
                                                      4
Case
Case 19-11626-KG
     19-11626-KG Doc
                 Doc 156
                     85-3 Filed
                           Filed08/05/19
                                 07/23/19 Page
                                           Page54ofof25
                                                      4
                       Case 19-11626-KG     Doc 156       Filed 08/05/19   Page 6 of 25



                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al.(1)                                                 Case No. 19-11626 (KG)
             Debtors                                                                      Jointly Administered

                                                  Exhibit B

                                           Cerfificates of Insurance
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 7 of 25
                          Case 19-11626-KG              Doc 156      Filed 08/05/19        Page 8 of 25
                                                                                        AGENCYCUSTOMERID:570000056202
                                   ADDITIONAL REMARKS SCHEDULE
AGENCY                                                              NAMED INSURED
           Aon Risk Services Northeast, Inc.
                                                                      Philadelphia Energy Solutions
POLICY NUMBER
                Per Schedule
CARRIER                                              NAIC CODE      EFFECTIVE DATE
          Allianz Global Risk US Ins. Co. et. al.                                    11/1/2018


ADDITIONAL REMARKS

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM
FORM NUMBER: ACORD 27                               FORM TITLE: Certificate of Property Insurance


ACE American Insurance Company (Starr Tech) EPRN14327186
Allianz Global Risks US Insurance Company USN00016718
Ariel Re Bda Ltd on behalf of Ariel Syndicate P134707
AXA Corporate Solutions Assurance ENNMG1800253
Chubb Bermuda Insurance Ltd. PESO01360P06
General Security Indemnity Co. of AZ (GSINDA) 10F152096-2018-1
Great Lakes Insurance SE (Munich Re) ENNMG1800282
HDI-Gerling America Insurance Company (Samsung) OGD1432102
HDI-Gerling America Insurance Company OGD1368503
HDI-Gerling America Insurance Company OGXD1307804
Helvetia Swiss Insurance Company in Liechtenstein Ltd. ENNMG1800253
International Insurance Co. of Hannover SE ENNMG18000260
International Insurance Co. of Hannover SE ENNMG1800261
International Insurance Co. of Hannover SE ENNMG1800253
Ironshore Insurance, Ltd. (Bermuda) 443173918
Lancashire Insurance Company (UK) Limited ENNMG1800262
Liberty Mutual Insurance Company 1000233255-03
Lloyd's Syndicate 1036 COF (O'Farrell aka 2999 QBE) ENNMG1800283
Lloyd's Syndicate 1084 CSL (Chaucer) ENNMG1800279
Lloyd's Syndicate 1183 (TAL Talbot) AJK148822G18
Lloyd's Syndicate 1200 AMA (Argo) ENNMG1800279
Lloyd's Syndicate 1884 / 1458(Freberg) EN100070-18
Lloyd's Syndicate 1955 BAR (Barbican) ENNMG1800281
Lloyd's Syndicate 2003 (XL Catlin) ENNMG18000280
Lloyd's Syndicate 3902 NOA (Ark) ENNMG1800285
Lloyd's Syndicate 9094 PNR (Pioneer) ENNMG1800181
Lloyd's Syndicate 9551 AUM (ACT) ENNMG1800279
Lloyd's Syndicate 9551 AUM (ACT) ENNMG18000280
Lloyd's Syndicates 1221 (Navigators) 18NSRO1797-01
Mapfre Global Risks ENNMG1800181
Oil Casualty Insurance, Ltd. P-100354-118
PartnerRe Ireland Insurance ENNMG1800181
Westport Insurance Corporation (Swiss Re) OMP 2000020-04
XL Insurance America, Inc. US00064117PR18A
Zurich American Insurance Company OGR3227382-00

Terrorism: Lloyd's of London; various with Syndicate XLC 2003 CMCTR1802119
###

ACORD 101 (2008/01)                                                             © 2008 ACORD CORPORATION. All rights reserved.

                                      The ACORD name and logo are registered marks of ACORD
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 9 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 10 of 25
                       Case 19-11626-KG        Doc 156        Filed 08/05/19          Page 11 of 25



                                      UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al.(1)                                                             Case No. 19-11626 (KG)
             Debtors                                                                                  Jointly Administered

                                                       Exhibit C

                                     Evidence of Debtor in Possession Bank Accounts
                         Case 19-11626-KG                  Doc 156        Filed 08/05/19             Page 12 of 25


PES Holdings, LLC, et al.,
Case #19‐11626
Listing of US Debtor Bank Accounts

  Banking Institution                Account Type                      Debtor Entity                                              Account #
  Bank of America Merrill Lynch      Main Concentration Account        Philadelphia Energy Solutions Refining and Marketing LLC      x3480
  Bank of America Merrill Lynch      Deposit Account                   Philadelphia Energy Solutions Refining and Marketing LLC      x3503
  Bank of America Merrill Lynch      Deposit Account                   Philadelphia Energy Solutions Refining and Marketing LLC      x3493
  Bank of America Merrill Lynch      Controlled Disbursement Account   Philadelphia Energy Solutions Refining and Marketing LLC      x8997
  Bank of America Merrill Lynch      P‐card Account                    Philadelphia Energy Solutions Refining and Marketing LLC      x2116
  Sun Federal Credit Union           Gift Cards Account                Philadelphia Energy Solutions Refining and Marketing LLC      x5895
  Bank of America Merrill Lynch      Operating Account                 North Yard Logistics, L.P.                                    x7842
  Bank of America Merrill Lynch      Controlled Disbursement Account   North Yard Logistics, L.P.                                    x9557
  Bank of America Merrill Lynch      Adequate Assurance Account        Philadelphia Energy Solutions Refining and Marketing LLC      x2044
  Bank of America Merrill Lynch      Demand Deposit Account            PES Holdings, LLC                                             x7201
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 13 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 14 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 15 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 16 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 17 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 18 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 19 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 20 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 21 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 22 of 25
Case 19-11626-KG   Doc 156   Filed 08/05/19   Page 23 of 25
                       Case 19-11626-KG    Doc 156      Filed 08/05/19   Page 24 of 25



                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al.(1)                                                Case No. 19-11626 (KG)
             Debtors                                                                     Jointly Administered

                                                 Exhibit D

                                               Retainers Paid
                                                      Case 19-11626-KG                     Doc 156           Filed 08/05/19              Page 25 of 25



                                                                              UNITED STATES BANKRUPTCY COURT
                                                                               FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC et al. (1)                                                                                                                                       Case No. 19-11626 (KG)
                Debtors                                                                                                                                                            Jointly Administered

                                                                   SCHEDULE OF RETAINERS PAID TO PROFESSIONALS
                                                                    (This schedule is to include each Professional paid a retainer)



                                                          Check                                                                                                  Amount Applied
Payee                                                Number     Date            Name of Payor                                                     Amount            to Date             Balance
Kirkland & Ellis LLP                                Wire         Various        Philadelphia Energy Solutions Refining and Marketing LLC            $4,600,000                $0          $4,600,000
Pachulski Stang Ziehl & Jones LLP *                 Wire         Various        Philadelphia Energy Solutions Refining and Marketing LLC              $150,000              TBD                 TBD
Alvarez & Marsal                                    Wire         Various        Philadelphia Energy Solutions Refining and Marketing LLC            $1,000,000                $0          $1,000,000
PJT Partners, Inc.                                  Wire         Various        Philadelphia Energy Solutions Refining and Marketing LLC              $315,000          $111,774            $203,226
Omni Agent Solutions                                Wire       6/28/2019        Philadelphia Energy Solutions Refining and Marketing LLC               $20,000            $6,778             $13,223


* This is subject to a final true-up which Pachulski expects to complete promptly. The retainer paid exceeded the amount incurred pre-petition.
